
	
		I
		111th CONGRESS
		1st Session
		H. R. 3109
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Teague (for
			 himself, Mr. Gene Green of Texas,
			 Mr. Space, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Veterans’ Affairs,
			 Education and Labor,
			 Armed Services, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve access to health care services in rural,
		  frontier, and urban underserved areas in the United States by addressing the
		  supply of health professionals and the distribution of health professionals to
		  areas of need.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Health Access and Health
			 Professions Supply Act of 2009 or HAHPSA
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Amendments to the Social Security Act
					Subtitle A—Workforce Improvements
					Sec. 101. National health care workforce
				commission.
					Sec. 102. State health workforce centers program.
					Sec. 103. Improvements to payments for graduate medical
				education under medicare.
					Sec. 104. Distribution of resident trainees in an
				emergency.
					Sec. 105. Authority to include costs of training of
				psychologists in payments to hospitals for approved educational activities
				under Medicare.
					Subtitle B—Geriatric Assessments and Chronic Care Management
				and Coordination Services Under the Medicare Program
					Sec. 111. Medicare coverage of geriatric
				assessments.
					Sec. 112. Medicare coverage of chronic care management and
				coordination services.
					Sec. 113. Outreach activities regarding geriatric assessments
				and chronic care management and coordination services under the Medicare
				program.
					Sec. 114. Utilization of telehealth services to furnish
				geriatric assessments and chronic care management and coordination services
				under the Medicare program.
					Sec. 115. Study and report on geriatric assessments and chronic
				care management and coordination services under the Medicare
				program.
					Sec. 116. Rule of construction.
					Title II—Amendments to the Public Health Service Act
					Sec. 201. Expansion of National Health Service Corps
				programs.
					Sec. 202. National health service corps scholarship program for
				medical, dental, physician assistant, pharmacy, behavioral and mental health,
				public health, and nursing students in the United States public health sciences
				track in affiliated schools.
					Sec. 203. Federal medical facility grant program and program
				assessments.
					Sec. 204. Health professions training loan program.
					Sec. 205. United States Public Health Sciences
				Track.
					Sec. 206. Medical education debt reimbursement for physicians
				of the Veterans Health Administration.
					Sec. 207. Promoting education and training of psychologists to
				provide mental and behavioral health services to underserved
				populations.
					Title III—Health professional training pipeline partnerships
				program
					Sec. 301. Grants to prepare students for careers in health
				care.
				
			2.Findings
			(a)Findings related
			 to health care access in rural, frontier, and urban underserved areas of the
			 United StatesCongress finds
			 the following:
				(1)The United States
			 does not have a cohesive or coordinated approach to addressing health workforce
			 shortages and problems with reliable access to quality, affordable health
			 care.
				(2)There are
			 50,000,000 citizens of the United States living in areas that are designated
			 under section 332(a)(1)(A) of the Public Health Service Act as health
			 professional shortage areas.
				(3)The population of
			 the United States will grow by 25,000,000 each decade.
				(4)The number of
			 individuals over 65 years of age in the United States will double between 2000
			 and 2030, with such individuals accounting for 20 percent of the total
			 population of the United States in 2030.
				(5)Individuals over
			 65 years of age have twice as many doctor visits as those individuals under 65
			 years of age, resulting in an increase in the demand for physicians, physician
			 assistants, pharmacists behavioral and mental health professionals, nurses, and
			 dentists.
				(6)The rates of
			 chronic diseases (such as diabetes) are increasing in the population of the
			 United States.
				(7)There are
			 47,000,000 citizens of the United States who do not have health insurance, and
			 over 130,000,000 individuals within the United States who do not have dental
			 insurance. Those individuals who are uninsured have limited access to health
			 care.
				(8)Academic health
			 centers, Federal medical facilities, and teaching hospitals provide a
			 substantial percentage of safety net services in the United States to uninsured
			 and underinsured populations and to those individuals who have 1 or more
			 chronic diseases. Such centers, facilities, and teaching hospitals provide
			 those safety net services while concurrently providing for the training of
			 health professionals.
				(9)The pipeline for
			 the education of health professionals—
					(A)begins and often
			 ends in urban areas;
					(B)does not reliably
			 include Federal support for nonphysician training;
					(C)does not
			 incorporate modern training venues and techniques, including community-based
			 ambulatory sites; and
					(D)discourages
			 interdisciplinary, team, and care coordination models as a result of
			 restrictive regulations.
					(10)Health reform
			 must include measures to transform the health delivery system to assure access,
			 quality, and efficiency by utilizing contemporary models and venues of
			 care.
				(11)Reform of the
			 health delivery system will require modernization of the training of health
			 professionals to ensure that health professionals—
					(A)practice in
			 integrated teams in a variety of delivery venues (including inpatient and
			 ambulatory settings and long-term care facilities) to utilize decision support
			 and health information systems;
					(B)deliver
			 patient-centered care;
					(C)practice
			 evidence-based health care;
					(D)learn
			 performance-based compensation systems, comparative effectiveness, and costs of
			 care across the spectrum; and
					(E)deliver culturally
			 appropriate, personalized care.
					(b)Findings related
			 to access to oral healthCongress finds the following:
				(1)Dental care is the
			 number 1 unmet health care need in children, and is 1 of the top 5 unmet health
			 care needs in adults.
				(2)Over 130,000,000
			 citizens of the United States are without dental insurance.
				(3)Over 45,000,000
			 citizens of the United States live in areas that are designated under section
			 332(a)(1)(A) of the Public Health Service Act as dental health professional
			 shortage areas.
				(4)Rural counties
			 have less than half the number of dentists per capita compared to large
			 metropolitan areas (29 versus 62 for population of 100,000).
				(5)In 2006, over
			 9,000 dentists were needed in such dental health professional shortage
			 areas.
				(6)Between 27 and 29
			 percent of children and adults in the United States have untreated
			 cavities.
				(7)The number of
			 dental school graduates in the United States decreased by 20 percent between
			 1982 and 2003 and the average age of practicing dentists in the United States
			 is 49.
				(8)There were over
			 400 dental faculty vacancies in the school year beginning in 2006.
				(9)In 2007, the
			 average debt of a dental student at graduation was $172,627.
				(c)Findings related
			 to physician shortages, education, and distributionCongress
			 finds the following:
				(1)By 2020, physician
			 shortages are forecasted to be in the range of 55,000 to 200,000.
				(2)Although 21
			 percent of the population of the United States lives in rural areas, only 10
			 percent of physicians work in rural areas and, for every 1 physician who goes
			 into practice in regions with a low supply of physicians, 4 physicians go into
			 practice in regions with a high supply of physicians.
				(3)According to a
			 2004 report by Green et al. for the Robert Graham Center of the American
			 Academy of Family Physicians, the number of applicants from rural areas
			 accepted to medical school has decreased by 40 percent in the last 20 years
			 while the number of such applications has remained the same.
				(4)In order to
			 respond to forecasted shortages, experts have recommended an increase between
			 15 and 30 percent in class size at medical schools over the next 10
			 years.
				(5)There are
			 55,000,000 citizens of the United States who lack adequate access to primary
			 health care because of shortages of primary care providers in their
			 communities.
				(6)The number of
			 graduates from medical school in the United States who choose to practice
			 family medicine has plummeted 50 percent in less than 10 years. Without
			 congressional intervention, such decline will likely continue, and access to
			 care in underserved areas will rapidly deteriorate. Family physicians represent
			 58 percent of the rural physician workforce, 70 percent of non-Federal
			 physicians in whole-county health professional shortage areas, and 78 percent
			 of primary care physician full-time equivalents in the National Health Service
			 Corps.
				(7)Current trends
			 indicate that fewer resident trainees from pediatric and internal medicine
			 residencies pursue generalist practice at graduation.
				(8)Funding for
			 medical education which is provided through direct Graduate Medical Education
			 (GME) and Indirect Medical Education (IME) under the Medicare program is not
			 transparent or accountable, nor is it aligned to the types of health
			 professionals most needed or to the areas in which health professionals are
			 most needed.
				(9)Physician supply
			 varies 200 percent across regions and there is no relationship between regional
			 physician supply and health needs.
				(10)The Council on
			 Graduate Medical Education’s 18th Report (issued in 2007), entitled New
			 Paradigms for Physician Training for Improving Access to Health Care,
			 and 19th Report (issued in 2007), entitled Enhancing Flexibility in
			 Graduate Medical Education, each call for changes to address the
			 healthcare needs of the United States by removing barriers to expanding and
			 more appropriately training the physician workforce.
				(d)Findings related
			 to nursing shortages, education, and distributionCongress finds
			 the following:
				(1)By 2020, nursing
			 shortages are forecast to be in the range of 300,000 to 1,000,000 and the
			 Bureau of Labor Statistics of the Department of Labor estimates that more than
			 1,200,000 new and replacement registered nurses will be needed by 2014.
				(2)Nurse vacancy
			 rates are currently 8 percent or greater in hospitals and community health
			 centers receiving assistance under section 330 of the Public Health Service
			 Act, and for nursing faculty positions.
				(3)Surveys indicate
			 that 40 percent of nurses in hospitals are dissatisfied with their work and, of
			 nurses who graduate and go into nursing, 50 percent leave their first employer
			 within 2 years.
				(4)Nursing
			 baccalaureate and graduate programs rejected more than 40,000 qualified nursing
			 school applicants in 2006, with faculty shortages identified by such programs
			 as a major reason for turning away qualified applicants.
				(5)More than 70
			 percent of nursing schools cited faculty shortages as the primary reason for
			 not accepting all qualified applicants into entry-level nursing
			 programs.
				(6)The nursing
			 faculty workforce is aging and retiring and, by 2019, approximately 75 percent
			 of the nursing faculty workforce is expected to retire.
				(7)The average age of
			 nurses in the United States is 49 and the average age of an associate professor
			 nurse faculty member in the United States is 56.
				(8)Geriatric patients
			 receiving care from nurses trained in geriatrics are less frequently readmitted
			 to hospitals or transferred from skilled nursing facilities and nursing
			 facilities to hospitals.
				(e)Findings related
			 to public health workforce shortagesCongress finds the
			 following:
				(1)The United States
			 has an estimated 50,000 fewer public health workers than it did 20 years ago
			 while the population has grown by approximately 22 percent.
				(2)Government public
			 health departments are facing significant workforce shortages that could be
			 exacerbated through retirements.
				(3)Twenty percent of
			 the average State health agency’s workforce will be eligible to retire within 3
			 years, and by 2012, over 50 percent of some State health agency workforces will
			 be eligible to retire.
				(4)Approximately 20
			 percent of local health department employees will be eligible for retirement by
			 2010.
				(5)The average age of
			 new hires in State health agencies is 40.
				(6)Four out of 5
			 current public health workers have not had formal training for their specific
			 job functions.
				(f)Findings related
			 to physician assistant shortagesCongress finds the
			 following:
				(1)The purpose of the
			 physician assistant profession is to extend the ability of physicians to
			 provide primary care services, particularly in rural and other medically
			 underserved communities.
				(2)Physician
			 assistants always practice medicine as a team with their supervising
			 physicians, however, supervising physicians need not be physically present when
			 physician assistants provide medical care.
				(3)Physician
			 assistants are legally regulated in all States, the District of Columbia, and
			 Guam. All States, the District of Columbia, and Guam authorize physicians to
			 delegate prescriptive authority to physician assistants.
				(4)In 2007, physician
			 assistants made approximately 245,000,000 patient visits and prescribed or
			 recommended approximately 303,000,000 medications.
				(5)The National
			 Association of Community Health Centers, the George Washington University, and
			 the Robert Graham Center for Policy Studies in Family Medicine and Primary Care
			 found that while the number of patients who seek care at community health
			 centers has increased, the number of primary care providers, including
			 physician assistants, has not. The report estimates a need for 15,500 primary
			 health care providers to provide care at community health centers.
				(g)Findings related
			 to mental health professional shortagesCongress finds the
			 following:
				(1)The National
			 Institute of Mental Health estimates that 26.2 percent of citizens of the
			 United States ages 18 and older suffer from a diagnosable mental disorder.
			 Approximately 20 percent of children in the United States have diagnosable
			 mental disorders with at least mild functional impairment.
				(2)The Health
			 Resources and Services Administration reports that there are 3,059 mental
			 health professional shortage areas within the United States with 77,000,000
			 people living in those areas. More than 5,000 additional mental health
			 professionals are needed to meet demand.
				(3)According to the
			 Department of Health and Human Services, minority representation is lacking in
			 the mental health workforce. Although 12 percent of the population of the
			 United States is African-American, only 2 percent of psychologists, 2 percent
			 of psychiatrists, and 4 percent of social workers are African-American.
			 Moreover, there are only 29 mental health professionals who are Hispanic for
			 every 100,000 individuals who are Hispanic in the United States, compared with
			 173 non-Hispanic White providers for every 100,000 individuals who are
			 non-Hispanic White in the United States.
				(h)Findings related
			 to health professional shortage areas
				(1)In 2006, the
			 National Health Service Corps had a total of 4,200 vacant positions in health
			 professional shortage areas, but only 1,200 of those positions were funded. For
			 each National Health Service Corps award, there are 7 applicants.
				(2)Community health
			 centers receiving assistance under section 330 of the Public Health Service Act
			 have expanded to serve 16,000,000 individuals in over 1,000 sites. Such
			 community health centers have high vacancy rates for family physicians (13
			 percent), obstetricians and gynecologists (21 percent), dentists, nurses, and
			 other health professionals.
				(3)The Institute of
			 Medicine of the National Academies has recommended that medical education and
			 public health issues be more closely aligned, especially in relation to
			 preparedness for natural disasters, pandemic, bioterrorism, and other threats
			 to public health.
				(4)The education of
			 health professionals must be more closely aligned with health care needs in the
			 United States, with special attention to underserved populations and areas,
			 health disparities, the aging population, and individuals with 1 or more
			 chronic diseases.
				(5)There is some
			 duplication, and little coordination, between the Council on Graduate Medical
			 Education (related to the physician workforce), the National Advisory Committee
			 on Nursing Programs (related to the nursing workforce), the Advisory Committee
			 on Training in Primary Care Medicine and Dentistry, and other advisory
			 committees and councils.
				(6)The Association of
			 Academic Health Centers calls for making the health workforce of the United
			 States a priority domestic policy issue and creating a national health
			 workforce planning body that engages Federal, State, public, and private
			 stakeholders.
				IAmendments to the
			 Social Security Act
			AWorkforce
			 Improvements
				101.National health
			 care workforce commission
					(a)PurposeIt
			 is the purpose of this section to establish a National Health Care Workforce
			 Commission that—
						(1)serves as a
			 national resource for Congress, the President, States, and localities
			 by—
							(A)disseminating
			 information on current and projected health care workforce supply and
			 demand;
							(B)disseminating
			 information on health care workforce education and training capacity and
			 instruction or delivery models and best practices;
							(C)recognizing
			 efforts of Federal, State, and local partnerships to develop and offer health
			 care career pathways of proven effectiveness;
							(D)disseminating
			 information on promising retention practices for health care
			 professionals;
							(E)communicating
			 information on important policies and practices that affect the recruitment,
			 education and training, and retention of the health care workforce; and
							(F)disseminating
			 recommendations on the development of a fiscally sustainable integrated
			 workforce that supports a high-quality health care delivery system that meets
			 the needs of patients and populations;
							(2)communicates and
			 coordinates with the Departments of Health and Human Services, Labor, and
			 Education on related activities administered by one or more of such
			 Departments;
						(3)develops and
			 commissions evaluations of education and training activities to determine
			 whether the demand for health care workers is being met;
						(4)identifies
			 barriers to improved coordination at the Federal, State, and local levels and
			 recommend ways to address such barriers; and
						(5)encourages
			 innovations to address population needs, constant changes in technology, and
			 other environmental factors.
						(b)EstablishmentThere
			 is hereby established the National Health Care Workforce Commission (in this
			 section referred to as the Commission).
					(c)Membership
						(1)Number and
			 appointmentThe Commission shall be composed of 15 members to be
			 appointed by the Comptroller General.
						(2)Qualifications
							(A)In
			 generalThe membership of the Commission shall include
			 individuals—
								(i)with
			 national recognition for their expertise in health care labor market analysis,
			 including health care workforce analysis; health care finance and economics;
			 health care facility management; health care plans and integrated delivery
			 systems; health care workforce education and training; health care
			 philanthropy; providers of health care services; and other related fields;
			 and
								(ii)who
			 will provide a combination of professional perspectives, broad geographic
			 representation, and a balance between urban, suburban, and rural
			 representatives.
								(B)Inclusion
								(i)In
			 generalThe membership of the Commission shall include no less
			 than one representative of—
									(I)the health care
			 workforce and health professionals;
									(II)employers;
									(III)third-party
			 payers;
									(IV)individuals
			 skilled in the conduct and interpretation of health care services and health
			 economics research;
									(V)representatives of
			 consumers;
									(VI)labor
			 unions;
									(VII)State or local
			 workforce investment boards; and
									(VIII)educational
			 institutions (which may include elementary and secondary institutions,
			 institutions of higher education, including 2 and 4 year institutions, or
			 registered apprenticeship programs).
									(ii)Additional
			 membersThe remaining membership may include additional
			 representatives from clause (i) and other individuals as determined appropriate
			 by the Comptroller General of the United States.
								(C)Majority
			 non-providersIndividuals who are directly involved in health
			 professions education or practice shall not constitute a majority of the
			 membership of the Commission.
							(3)Terms
							(A)In
			 generalThe terms of members of the Commission shall be for 3
			 years except that the Comptroller General shall designate staggered terms for
			 the members first appointed.
							(B)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 members term until a successor has taken office. A vacancy in the Commission
			 shall be filled in the manner in which the original appointment was
			 made.
							(4)CompensationWhile
			 serving on the business of the Commission (including travel time), a member of
			 the Commission shall be entitled to compensation at the per diem equivalent of
			 the rate provided for level IV of the Executive Schedule under section 5315 of
			 tile 5, United States Code, and while so serving away from home and the
			 member’s regular place of business, a member may be allowed travel expenses, as
			 authorized by the Chairman of the Commission. Physicians serving as personnel
			 of the Commission may be provided a physician comparability allowance by the
			 Commission in the same manner as Government physicians may be provided such an
			 allowance by an agency under section 5948 of title 5, United States Code, and
			 for such purpose subsection (i) of such section shall apply to the Commission
			 in the same manner as it applies to the Tennessee Valley Authority. For
			 purposes of pay (other than pay of members of the Commission) and employment
			 benefits, rights, and privileges, all personnel of the Commission shall be
			 treated as if they were employees of the United States Senate.
						(5)Chairman, vice
			 chairmanThe members of the Commission shall elect, by a majority
			 vote, a chairman and vice chairman of the Commission for the term of their
			 appointment of portion remaining. Such elections shall occur at the end of any
			 chairman or vice chairman’s term or upon the resignation of the chairman or
			 vice chairman from the Commission.
						(6)MeetingsThe
			 Commission shall meet at the call of the chairman, but no less frequently than
			 on a quarterly basis.
						(d)Duties
						(1)Review of health
			 care workforce and annual reportsIn order to develop a fiscally
			 sustainable integrated workforce that supports a high-quality, readily
			 accessible health care delivery system that meets the needs of patients and
			 populations, the Commission, in consultation with relevant Federal, State, and
			 local agencies, shall—
							(A)review current and
			 projected health care workforce supply and demand, including the topics
			 described in paragraph (2);
							(B)make
			 recommendations to Congress and the Administration concerning national health
			 care workforce priorities, goals, and policies;
							(C)by not later than
			 October 1 of each year (beginning with 2011), submit a report to Congress and
			 the Administration containing the results of such reviews and recommendations
			 concerning related policies; and
							(D)by not later than
			 April 1 of each year (beginning with 2011), submit a report to Congress and the
			 Administration containing a review of, and recommendations on, at a minimum one
			 high priority area as described in paragraph (3).
							(2)Specific topics
			 to be reviewedThe topics described in this paragraph
			 include—
							(A)current health
			 care workforce supply and distribution, including demographics, skill sets, and
			 demands, with projected demands during the subsequent 10 and 25 year
			 periods;
							(B)health care
			 workforce education and training capacity, including the number of students who
			 have completed education and training, including registered apprenticeships;
			 the number of qualified faculty; the education and training infrastructure; and
			 the education and training demands, with projected demands during the
			 subsequent 10 and 25 year periods, and including identified models of education
			 and training delivery and best practices;
							(C)the implications
			 of new and existing Federal policies which affect the health care workforce,
			 including Medicare and Medicaid graduate medical education policies, titles VII
			 and VIII of the Public Health Service Act (42 U.S.C. 292 et seq. and 296 et
			 seq.), the National Health Service Corps (with recommendations for aligning
			 such programs with national health workforce priorities and goals), and other
			 health care workforce programs, including those supported through the Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Higher Education
			 Act of 1965 (20 U.S.C. 1001 et seq.), and any other Federal health care
			 workforce programs; and
							(D)the health care
			 workforce needs of special populations, such as minorities, rural populations,
			 medically underserved populations, gender specific needs, and geriatric and
			 pediatric populations with recommendations for new and existing Federal
			 policies to meet the needs of these special populations.
							(3)High priority
			 areas
							(A)In
			 generalThe initial high priority topics described in this
			 paragraph include—
								(i)integrated health
			 care workforce planning that identifies health care professional skills needed
			 and maximizes the skill sets of health care professionals across
			 disciplines;
								(ii)an
			 analysis of the nature, scopes of practice, and demands for health care workers
			 in the enhanced information technology and management workplace;
								(iii)Medicare and
			 Medicaid graduate medical education policies and recommendations for aligning
			 with national workforce goals;
								(iv)nursing workforce
			 capacity at all levels, including education and training capacity, projected
			 demands, and integration within the health care delivery system;
								(v)oral
			 health care workforce capacity, including education and training capacity,
			 projected demands, and integration within the health care delivery
			 system;
								(vi)mental and
			 behavioral health care workforce capacity, including education and training
			 capacity, projected demands, and integration within the health care delivery
			 system;
								(vii)allied health
			 and public health care workforce capacity, including education and training
			 capacity, projected demands, and integration within the health care delivery
			 system; and
								(viii)the geographic
			 distribution of health care providers as compared to the identified health care
			 workforce needs of States and regions.
								(B)Future
			 determinationsThe Commission may require that additional topics
			 be included under subparagraph (A). The appropriate committees of Congress may
			 recommend to the Commission the inclusion of other topics for health care
			 workforce development areas that require special attention.
							(4)Grant
			 programThe Commission shall oversee and report to Congress on
			 the State Health Care Workforce Development Grants program established in
			 section 412.
						(5)StudyThe
			 Commission shall study effective mechanisms for financing education and
			 training for careers in health care, including public health and allied
			 health.
						(6)RecommendationsThe
			 Commission shall submit recommendations to Congress, the Department of Labor,
			 and the Department of Health and Human Services about improving safety, health,
			 and worker protections in the workplace for the health care workforce.
						(7)AssessmentThe
			 Commission shall assess and receive reports from the National Center for Health
			 Care Workforce Analysis established under title VII of the Public Service
			 Health Act.
						(e)Consultation
			 with Federal, State, and local agencies, congress, and other
			 organizations
						(1)In
			 generalThe Commission shall consult with Federal agencies
			 (including the Departments of Health and Human Services, Labor, Education,
			 Commerce, Agriculture, Defense, and Veterans Affairs and the Environmental
			 Protections Agency), Congress, the Medicare Payment Advisory Commission, and,
			 to the extent practicable, with State and local agencies, voluntary health care
			 organizations professional societies, and other relevant public-private health
			 care partnerships.
						(2)Obtaining
			 official dataThe Commission, consistent with established privacy
			 rules, may secure directly from any department or agency of the United States
			 information necessary to enable the Commission to carry out this
			 section.
						(3)Detail of
			 Federal Government employeesAn employee of the Federal
			 Government may be detailed to the Commission without reimbursement. The detail
			 of such an employee shall be without interruption or loss of civil service
			 status.
						(f)Director and
			 staff; experts and consultantsSubject to such review as the
			 Comptroller General of the United States determines to be necessary to ensure
			 the efficient administration of the Commission, the Commission may—
						(1)employ and fix the
			 compensation of an executive director (subject to the approval of the
			 Comptroller General) and such other personnel as may be necessary to carry out
			 its duties (without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service);
						(2)seek such
			 assistance and support as may be required in the performance of its duties from
			 appropriate Federal departments and agencies;
						(3)enter into
			 contracts or make other arrangements, as may be necessary for the conduct of
			 the work of the Commission (without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5));
						(4)make advance,
			 progress, and other payments which relate to the work of the Commission;
						(5)provide
			 transportation and subsistence for persons serving without compensation;
			 and
						(6)prescribe such
			 rules and regulations as the Commission determines to be necessary with respect
			 to the internal organization and operation of the Commission.
						(g)Powers
						(1)Data
			 collectionIn order to carry out its functions under this
			 section, the Commission shall—
							(A)utilize existing
			 information, both published and unpublished, where possible, collected and
			 assessed either by its own staff or under other arrangements made in accordance
			 with this section, including coordination with the Bureau of Labor
			 Statistics;
							(B)carry out, or
			 award grants or contracts for the carrying out of, original research and
			 development, where existing information is inadequate, and
							(C)adopt procedures
			 allowing interested parties to submit information for the Commission’s use in
			 making reports and recommendations.
							(2)Access of the
			 government accountability office to informationThe Comptroller
			 General of the United States shall have unrestricted access to all
			 deliberations, records, and nonproprietary data of the Commission, immediately
			 upon request.
						(3)Periodic
			 auditThe Commission shall be subject to periodic audit by a
			 third party appointed by the Secretary.
						(h)Authorization of
			 appropriations
						(1)Request for
			 appropriationsThe Commission shall submit requests for
			 appropriations in the same manner as the Comptroller General of the United
			 States submits requests for appropriations. Amounts so appropriated for the
			 Commission shall be separate from amounts appropriated for the Comptroller
			 General.
						(2)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 this section.
						(3)GiftsThe
			 Commission is authorized to accept and gifts for purposing of carrying out this
			 section.
						(i)DefinitionsIn
			 this section:
						(1)Health care
			 workforceThe term health care workforce includes
			 all health care providers with direct patient care and support
			 responsibilities, including physicians, nurses, physician assistants,
			 pharmacists, oral healthcare professionals, allied health professionals, mental
			 health professionals, and public health professionals.
						(2)Health
			 professionalsThe term health professionals
			 includes—
							(A)dentists, dental
			 hygienists, primary care providers, specialty physicians, nurses, nurse
			 practitioners, physician assistants, psychologists and other behavioral and
			 mental health professionals, social workers, physical therapists, public health
			 professionals, clinical pharmacists, allied health professionals,
			 chiropractors, community health workers, school nurses, certified nurse
			 midwives, podiatrists, licensed complementary and alternative medicine
			 providers, and integrative health practitioners;
							(B)national
			 representatives of health professionals;
							(C)representatives of
			 schools of medicine, osteopathy, nursing, allied health, educational programs
			 for public health professionals, behavioral and mental health professionals (as
			 so defined), social workers, physical therapists, oral health care industry
			 dentistry and dental hygiene, and physician assistants;
							(D)representatives of
			 public and private teaching hospitals, and ambulatory health facilities,
			 including Federal medical facilities; and
							(E)any other health
			 professional the Comptroller General of the United States determines
			 appropriate.
							102.State health
			 workforce centers program
					(a)EstablishmentThe
			 Secretary shall establish a demonstration program (in this section referred to
			 as the program) under which the Secretary makes grants to
			 participating States for the operation of State Health Workforce Centers to
			 carry out the activities described in subsection (c).
					(b)Participating
			 statesA State seeking to participate in the program shall submit
			 an application to the Secretary containing such information and at such time as
			 the Secretary may specify. The Secretary may only consider under the preceding
			 sentence 1 application submitted by each State which has been certified by the
			 Governor or the chief executive officer of the State.
					(c)Use of
			 fundsGrants awarded under subsection (a) may be used to support
			 activities designed to improve the training, deployment, and retention of
			 critical health professionals in underserved areas and for underserved
			 populations, including the following:
						(1)Conducting
			 assessments of key health professional capacity and needs. Such assessments
			 shall be conducted in a coordinated manner that provides for the nationwide
			 collection of health professional data.
						(2)Convening State
			 health professional policymakers to review education, education financing,
			 regulations, and taxation and compensation policies which affect the training,
			 deployment, and retention of health professionals. A participating State may,
			 taking into consideration the results of such reviews, develop short-term and
			 long-term recommendations for improving the supply, deployment, and retention
			 of critical health professionals in underserved areas and for underserved
			 populations.
						(d)Funding
						(1)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $13,750,000 to carry out this section.
						(2)Matching
			 requirementThe Secretary may require a State, in order to be
			 eligible to receive a grant under this section, to agree that, with respect to
			 the costs incurred by the State in carrying out the activities for which the
			 grant was awarded, the State will make available (directly or through donations
			 from public or private entities) non-Federal contributions in an amount equal
			 to a percent of Federal funds provided under the grant (as determined
			 appropriate by the Secretary).
						(e)DefinitionsIn
			 this section:
						(1)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(2)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico; and
							(D)any other
			 territory or possession of the United States.
							103.Improvements to
			 payments for graduate medical education under medicare
					(a)Increasing the
			 Medicare caps on graduate medical education positions
						(1)Direct Graduate
			 Medical EducationSection 1886(h)(4)(F) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(4)(F)) is amended—
							(A)in clause (i), by
			 inserting clause (iii) and after subject to;
			 and
							(B)by adding at the
			 end the following new clause:
								
									(iii)Increase in
				caps on graduate medical education positions for states with a shortage of
				residents
										(I)In
				generalFor cost reporting periods beginning on or after January
				1, 2011, the Secretary shall increase the otherwise applicable limit on the
				total number of full-time equivalent residents in the field of allopathic or
				osteopathic medicine determined under clause (i) with respect to a qualifying
				hospital by an amount equal to 15 percent of the amount of the otherwise
				applicable limit (determined without regard to this clause). Such increase
				shall be phased-in equally over a period of 3 cost reporting periods beginning
				with the first cost reporting period in which the increase is applied under the
				previous sentence to the hospital.
										(II)Qualifying
				hospitalIn this clause, the term qualifying
				hospital means a hospital that agrees to use the increase in the number
				of full-time equivalent residents under subclause (I) to support
				community-based training which emphasizes underserved areas and innovative
				training models which address community needs and reflect emerging, evolving,
				and contemporary models of health care delivery. A qualifying hospital shall
				give priority to providing such training and training models to health
				professionals in specialties which the Secretary, in consultation with the
				Permanent National Health Workforce Commission established under section 101(a)
				of the Health Access and Health Professions
				Supply Act of 2009, determines are in high-need (including family
				medicine, general surgery, geriatrics, general internal medicine, general
				surgery, and obstetrics and gynecology).
										(III)Increase in
				paymentsNotwithstanding any other provision of law, in the case
				of full-time equivalent residents added to a hospital's training program as a
				result of such increase, the Secretary shall provide for an increase in the
				amounts otherwise payable under this subsection with respect to direct graduate
				medical education costs that would otherwise apply with respect to such
				residents by 10 percent. Such increased payments shall be made to the facility
				in which the training is provided to such
				residents.
										.
							(2)Indirect Medical
			 EducationSection 1886(d)(5)(B) of the
			 Social Security Act (42 U.S.C.
			 1395ww(d)(5)(B)) is amended by adding at the end the following new
			 clause:
							
								(x)Clause (iii) of subsection (h)(4)(F)
				shall apply to clause (v) in the same manner and for the same period as such
				clause (iii) applies to clause (i) of such
				subsection.
								.
						(b)Application of
			 Medicare GME payments to additional training site venues
						(1)In
			 generalThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) shall, by regulation,
			 provide for the use of payments for direct graduate medical education costs
			 under section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) and
			 payments for the indirect costs of medical education under section
			 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) to support
			 the implementation of community-based training and innovative training models
			 under subsections (h)(4)(F)(iii)(II) and (d)(5)(B)(x) of section 1886 of the
			 Social Security Act (42 U.S.C. 1395ww).
						(2)Use of model of
			 care deliveryIn promulgating regulations under paragraph (1),
			 the Secretary shall consider the model of care delivery of the Institute of
			 Medicine of the National Academies.
						(3)ConsultationIn
			 promulgating such regulations, the Secretary shall consult with the Permanent
			 National Health Workforce Commission established under section 101(a).
						(c)Determination of
			 hospital-specific approved FTE resident amountsSection
			 1886(h)(2) of the Social Security Act (42 U.S.C. 1395ww(h)(2)) is amended by
			 adding at the end the following new subparagraph:
						
							(G)Flexibility in
				determination
								(i)In
				generalNotwithstanding the preceding provisions of this
				paragraph, the approved FTE resident amount for each cost reporting period
				beginning on or after January 1, 2011, with respect to an applicable resident
				shall be determined using a methodology established by the Secretary that
				allows flexibility for payments to be made for costs in addition to the costs
				of hospital-sponsored education. Such methodology shall provide that
				nonteaching hospital-based entities (such as managed care organizations and
				public and private healthcare consortia) that are capable of assembling all of
				the resources necessary for effectively providing graduate medical education
				may receive payments for providing graduate medical education, either as the
				sponsor of such graduate medical education program or as an affiliate of such a
				sponsor.
								(ii)Applicable
				residentIn this subparagraph, the term applicable
				resident means a resident—
									(I)in a specialty
				which the Secretary, in consultation with the Permanent National Health
				Workforce Commission established under section 101(a) of the
				Health Access and Health Professions Supply
				Act of 2009, determines is in high-need;
									(II)in a health
				professional shortage area (as defined in section 332 of the Public Health
				Service Act);
									(III)in a medically
				underserved community (as defined in section 799B of the Public Health Service
				Act), or with respect to a medically underserved population (as defined in
				section 330(b)(3) of the Public Health Service Act); and
									(IV)in a Federal
				medical facility.
									(iii)Federal
				medical facilityIn this subparagraph, the term Federal
				medical facility means a facility for the delivery of health services,
				and includes—
									(I)a community health
				center (as defined in section 330 of the Public Health Service Act), a public
				health center, an outpatient medical facility, or a community mental health
				center;
									(II)a hospital, State
				mental hospital, facility for long-term care, or rehabilitation
				facility;
									(III)a migrant health
				center or an Indian Health Service facility;
									(IV)a facility for
				the delivery of health services to inmates in a penal or correctional
				institution (under section 323 of such Act) or a State correctional
				institution;
									(V)a Public Health
				Service medical facility (used in connection with the delivery of health
				services under section 320, 321, 322, 324, 325, or 326 of such Act); or
									(VI)any other Federal
				medical
				facility.
									.
					104.Distribution of
			 resident trainees in an emergency
					(a)Exclusion from
			 3-year rolling averageNotwithstanding any other provision of law,
			 in the case of a host hospital participating in an emergency Medicare GME
			 affiliation agreement on or after the date of enactment of this Act and
			 training residents in excess of its cap, consistent with the rolling average
			 provisions applicable for closed programs as specified in section 413.79(d)(6)
			 of title 42, Code of Federal Regulations, the Secretary of Health and Human
			 Services shall exclude from the 3-year rolling average FTE residents associated
			 with displaced residents during the period in which such agreement is in
			 effect.
					(b)Assessment and
			 revision of GME policies
						(1)ReviewThe Secretary of Health and Human Services
			 shall review policies with respect to payments for direct graduate medical
			 education costs under section 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) and payments for the indirect costs of medical education under
			 section 1886(d)(5)(B) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(B)).
						(2)Revision and
			 reportNot later than January
			 1, 2011, the Secretary shall—
							(A)as appropriate, revise such policies that
			 constrain the ability of the Secretary to respond to emergency situations and
			 situations involving institutional and program closure; and
							(B)in the case where
			 the Secretary determines legislative action is necessary to make such
			 revisions, submit to Congress a report containing recommendations for such
			 legislative action.
							105.Authority to
			 include costs of training of psychologists in payments to hospitals for
			 approved educational activities under MedicareEffective for cost reporting periods
			 beginning on or after the date that is 18 months after the date of enactment of
			 this Act, for purposes of payment to hospitals under the Medicare program under
			 title XVIII of the Social Security Act for costs of approved educational
			 activities (as defined in section 413.85 of title 42, Code of Federal
			 Regulations), such approved educational activities shall include a 1-year
			 doctoral clinical internship operated by the hospital as part of a clinical
			 psychology training program that is provided upon completion of university
			 course work.
				BGeriatric
			 Assessments and Chronic Care Management and Coordination Services Under the
			 Medicare Program
				111.Medicare
			 coverage of geriatric assessments
					(a)Coverage of
			 geriatric assessments
						(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
							(A)in subparagraph
			 (DD), by striking and at the end;
							(B)in subparagraph
			 (EE), by adding and at the end; and
							(C)by adding at the
			 end the following new subparagraph:
								
									(FF)geriatric assessments (as defined in
				subsection
				(hhh)(1));
									.
							(2)Conforming
			 amendmentsClauses (i) and (ii) of section 1861(s)(2)(K) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(K)) are each amended by striking subsection (ww)(1)
			 and inserting subsections (ww)(1) and (hhh)(1).
						(b)Geriatric
			 Assessments DefinedSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended by adding at the end the following new subsections:
						(hhh)Geriatric
		  Assessment(1)The term geriatric
				assessment means each of the following:
									(A)An assessment of the clinical status,
				functional status, social and environmental functioning, and need for
				caregiving of a geriatric assessment eligible individual (as defined in
				subsection (iii)). The assessment shall include a comprehensive history and
				physical examination and assessments of the following domains using
				standardized validated clinical tools:
										(i)Comprehensive review of medications
				and the individual's adherence to the medication regimen.
										(ii)Measurement of affect, cognition
				and executive function, mobility, balance, gait, risk of falling, and sensory
				function.
										(iii)Social functioning, environmental
				needs, and caregiver resources and needs.
										(iv)Any other domain determined
				appropriate by the Secretary.
										(B)The development of a written care plan
				based on the results of the assessment under subparagraph (A) (and any
				subsequent assessment under subparagraph (B)). The care plan shall detail
				identified problems, outline therapies, assign responsibility for actions, and
				indicate whether the individual is likely to benefit from chronic care
				management and coordination services (as defined in subsection (jjj)(1)). If
				the individual is determined likely to benefit from chronic care management and
				coordination services, the care plan shall also provide the basis for the
				chronic care management and coordination plan to be developed by the chronic
				care manager pursuant to subsection (jjj).
									(2)A geriatric assessment may only be
				conducted by—
									(A)a physician;
									(B)a practitioner described in section
				1842(b)(18)(C)(i) under the supervision of a physician; or
									(C)any other provider that meets such
				conditions as the Secretary may specify.
									(3)An individual described in subclause
				(A), (B), or, if applicable, (C) may provide for the furnishing of services
				included in the geriatric assessment by other qualified health care
				professionals.
								(4)(A)Subject to subparagraph
				(B), a geriatric assessment of a geriatric assessment eligible individual may
				not be conducted more frequently than annually.
									(B)A geriatric assessment of a geriatric
				assessment eligible individual may be conducted more frequently than annually
				if the assessment is medically necessary due to a significant change in the
				condition of the individual.
									(iii)Geriatric Assessment Eligible
		  Individual(1)Subject to paragraph
				(3), the term geriatric assessment eligible individual means an
				individual identified by the Secretary as eligible for a geriatric
				assessment.
								(2)In identifying individuals under
				paragraph (1), the following rules shall apply:
									(A)The individual must have at least 1 of
				the following present:
										(i)Multiple chronic conditions that
				the Secretary identifies as likely to result in high expenditures under this
				title. In identifying such conditions, the Secretary may consider—
											(I)the hierarchal condition category
				methodology employed for risk adjustment under part C or other comparable
				methodologies the Secretary deems appropriate;
											(II)data from the Chronic Condition Data
				Warehouse under section 723 of the Medicare Prescription Drug, Improvement, and
				Modernization Act of 2003; and
											(III)indicators of geriatric syndromes, such
				as experiencing 2 or more falls in the past year, urinary incontinence,
				clinically significant depression, or other such indicators that the Secretary
				indicates as likely to result in high expenditures under this title when they
				exist in combination with one or more chronic conditions).
											(ii)Dementia, as defined in the most
				recent Diagnostic and Statistical Manual of Mental Disorders, and at least 1
				other chronic condition.
										(iii)Any other factor identified by
				the Secretary.
										(B)The Secretary shall consult with
				physicians, physician groups and organizations, other health care professional
				groups and organizations, organizations representing individuals with chronic
				conditions and older adults, and other stakeholders in identifying conditions
				under clauses (i) and (ii) of subparagraph (A) and any factors under
				subparagraph (A)(iii).
									(3)The term geriatric assessment
				eligible individual shall not include the following individuals:
									(A)An individual who is receiving hospice
				care under this title.
									(B)An individual who is residing in a
				skilled nursing facility, a nursing facility (as defined in section 1919), or
				any other facility identified by the Secretary.
									(C)An individual medically determined to
				have end-stage renal disease.
									(D)An individual enrolled in a Medicare
				Advantage plan or a plan under section 1876.
									(E)An individual enrolled in a PACE
				program under section 1894.
									(F)Any other categories of individuals
				determined appropriate by the Secretary.
									(4)For purposes of this subsection, the term
				chronic condition means a condition, such as dementia, that lasts
				or is expected to last 1 year or longer, limits what an individual can do, and
				requires ongoing
				care.
								.
					(c)Payment and
			 Elimination of Cost-Sharing
						(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
							(A)in subparagraph
			 (N), by inserting other than geriatric assessments (as defined in
			 section 1861(hhh)(1)) after (as defined in section
			 1848(j)(3));
							(B)by striking
			 and before (W); and
							(C)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 geriatric assessments (as defined in section 1861(hhh)(1)), the amount paid
			 shall be 100 percent of the lesser of the actual charge for the services or the
			 amount determined under section 1848(o).
							(2)Payment
							(A)In
			 generalSection 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the
			 following new subsection:
								
									(p)Payment for
				geriatric assessments
										(1)Establishment
											(A)In
				generalThe Secretary shall establish—
												(i)a payment code (or
				codes) under this section for a geriatric assessment (as defined in section
				1861(hhh)(1)) furnished to a geriatric assessment eligible individual (as
				defined in section 1861(iii)) by a physician, practitioner, or other provider
				described in section 1861(hhh)(2); and
												(ii)a payment amount
				for each such code.
												(B)RequirementsIn
				establishing payment amounts under subparagraph (A)(ii), the Secretary
				shall—
												(i)take into
				account—
													(I)the amount of work
				required to perform a geriatric assessment, including the time and effort put
				forth by each qualified health care professional involved in performing the
				geriatric assessment; and
													(II)all of the costs
				associated with the geriatric assessment, including labor, supplies, equipment,
				and the costs of health information technologies and systems incurred by the
				physician, practitioner, or other provider (as described in section
				1861(hhh)(2)) in providing the assessment; and
													(ii)ensure that such
				payments do not result in a reduction in payments for office visits or other
				evaluation and management services that would otherwise be allowable.
												(2)Separate
				payments from payments for chronic care management and coordination
				servicesPayments for geriatric assessments shall be made
				separately from payments for chronic care management and coordination services
				(as defined in section 1861(jjj)(1)) and other services for which payment is
				made under this
				title.
										.
							(B)Conforming
			 amendmentSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)),
			 as amended by section 111(c)(2)), is amended by inserting
			 (2)(FF), after (2)(EE),.
							(3)Elimination of
			 coinsurance in outpatient hospital settings
							(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic
			 mammography and inserting , diagnostic mammography, or geriatric
			 assessments (as defined in section 1861(hhh)(1)).
							(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)) is amended—
								(i)in subparagraph
			 (F), by striking and at the end;
								(ii)in subparagraph
			 (G)(ii), by striking the comma at the end and inserting ; and;
			 and
								(iii)by inserting
			 after subparagraph (G)(ii) the following new subparagraph:
									
										(H)with respect to
				geriatric assessments (as defined in section 1861(hhh)(1)) furnished by an
				outpatient department of a hospital, the amount determined under paragraph
				(1)(X),
										.
								(4)Elimination of
			 deductibleThe first sentence of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)) is amended—
							(A)by striking
			 and before (9); and
							(B)by inserting
			 before the period the following: , and (10) such deductible shall not
			 apply with respect to geriatric assessments (as defined in section
			 1861(hhh)(1)).
							(d)Frequency
			 LimitationSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)(1)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (N), by striking and at the end;
							(B)in subparagraph
			 (O) by striking the semicolon at the end and inserting , and;
			 and
							(C)by adding at the
			 end the following new subparagraph:
								
									(P)in the case of geriatric assessments
				(as defined in section 1861(hhh)(1)), which are performed more frequently than
				is covered under such section;
									;
				and
							(2)in paragraph (7),
			 by striking or (K) and inserting (K), or
			 (P).
						(e)Exception to
			 Limits on Physician ReferralsSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)) is amended by adding at the end the following new paragraph:
						
							(6)Geriatric
				assessmentsIn the case of a designated health service, if the
				designated health service is a geriatric assessment (as defined in section
				1861(hhh)(1)) and furnished by a
				physician.
							.
					(f)RulemakingThe
			 Secretary of Health and Human Services shall define such terms, establish such
			 procedures, and promulgate such regulations as the Secretary determines
			 necessary to implement the amendments made by, and the provisions of, this
			 section, including the establishment of additional domains under subsection
			 (hhh)(1)(A)(iv) of section 1861 of the Social Security Act, as added by
			 subsection (b). In promulgating such regulations, the Secretary shall consult
			 with physicians, physician groups and organizations, other health care
			 professional groups and organizations representing individuals with chronic
			 conditions and older adults.
					(g)Effective
			 DateThe amendments made by this section shall apply to
			 assessments furnished on or after January 1, 2010.
					112.Medicare
			 coverage of chronic care management and coordination services
					(a)Part
			 B coverage of chronic care management and
			 coordination services
						(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as
			 amended by section 111(a)(1), is amended—
							(A)in subparagraph
			 (EE), by striking and at the end;
							(B)in subparagraph
			 (FF), by adding and at the end; and
							(C)by adding at the
			 end the following new subparagraph:
								
									(GG)chronic care management and
				coordination services (as defined in subsection
				(jjj));
									.
							(2)Conforming
			 amendments(A)Clauses (i) and (ii) of
			 section 1861(s)(2)(K) of the Social Security
			 Act (42 U.S.C. 1395x(s)(2)(K)), as amended by section 111(a)(2), are
			 each amended by striking subsections (ww)(1) and (hhh)(1) and
			 inserting subsections (ww)(1), (hhh)(1), and (jjj)(1).
							(B)Section 1862(a)(7) of the
			 Social Security Act (42 U.S.C.
			 1395y(a)(7)), as amended by section 111(d), is amended by striking
			 section 1861(s)(10) and inserting paragraphs (2)(GG) and
			 (10) of section 1861(s).
							(b)Services
			 DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as
			 amended by section 111(b), is amended by adding at the end the following new
			 subsection:
						
							(jjj)Chronic Care Management and Coordination Services; Chronic
		  Care Manager; Chronic Care Eligible Individual(1)The term chronic
				care management and coordination services means services that are
				furnished to a chronic care eligible individual (as defined in paragraph (3))
				by, or under the supervision of, a single chronic care manager (as defined in
				paragraph (2)) chosen by the chronic care eligible individual, a caregiver
				designated by the individual in writing, or a representative authorized to make
				decisions on the individual’s behalf, under a plan of care prescribed by such
				chronic care manager for the purpose of chronic care coordination, including
				dementia as appropriate, which may include any of the following
				services:
									(A)The development of an initial plan of
				care (based on the results of a geriatric assessment, as defined in subsection
				(hhh)), and subsequent appropriate revisions to that plan of care.
									(B)The management of, and referral for,
				medical and other health services, including interdisciplinary care conferences
				and management with other providers.
									(C)The monitoring and management of
				medications.
									(D)Patient education and counseling
				services.
									(E)Family caregiver education and
				counseling services, including preventive care consistent with the patient's
				condition.
									(F)Self-management services, including
				health education and risk appraisal to identify behavioral risk factors through
				self-assessment.
									(G)Providing access for individuals, and
				caregivers or authorized representatives as appropriate, by telephone and
				e-mail to physicians or other appropriate health care professionals, including
				24-hour availability of such professionals for after hours consultation.
									(H)Coordination with the principal
				nonprofessional caregiver in the home.
									(I)Managing and facilitating transitions
				that occur among health care professionals and across settings of care,
				including the following:
										(i)Pursuing the treatment option
				elected by the individual.
										(ii)Including any advance directive
				executed by the individual in the medical file of the individual.
										(J)Information about pain management and
				palliative care.
									(K)Information about, and referral to,
				hospice care, including patient and family caregiver education and counseling
				about hospice care, and facilitating transition to hospice care when
				elected.
									(L)Information about, referral to, and
				coordination with, community resources.
									(M)Such additional services for which
				payment would not otherwise be made under this title that the Secretary may
				specify that encourage the receipt of, or improve the effectiveness of, the
				services described in the preceding subparagraphs.
									(2)(A)For purposes of this
				subsection, the term chronic care manager means an individual or
				entity that—
										(i)is—
											(I)a physician;
											(II)a practitioner described in clause
				(i) or (iv) of section 1842(b)(18)(C); or
											(III)any other provider that meets
				such conditions as the Secretary may specify;
											(ii)has entered into a chronic care
				management and coordination agreement with the Secretary; and
										(iii)is working in collaboration with, or
				under the supervision of, as determined by the Secretary—
											(I)the physician, practitioner, or
				other provider who completed the geriatric assessment of the individual;
				or
											(II)a physician, practitioner, or
				other provider to whom the individual’s care was transferred by the physician,
				practitioner, or other provider who performed the geriatric assessment.
											(B)(i)For purposes of
				subparagraph (A)(ii), each chronic care management and coordination agreement
				shall meet the requirements described in subparagraph (C) and shall—
											(I)subject to clause (ii), be entered
				into for a period of 3 years and may be renewed if the Secretary is satisfied
				that the chronic care manager continues to meet such terms and conditions as
				the Secretary may require; and
											(II)contain such other terms and
				conditions as the Secretary may require.
											(ii)Each chronic care management and
				coordination agreement shall provide for the termination of such agreement
				prior to such 3-year period in the case where the chronic care manager—
											(I)is no longer able to provide chronic
				care services; or
											(II)does not meet such terms and
				conditions as the Secretary may require.
											(C)(i)Subject to clause (ii),
				the requirements of this subparagraph are met if the agreement requires the
				chronic care manager to perform, or provide for the performance of, the
				following services:
											(I)Advocating for, and providing ongoing
				support, oversight, and guidance with respect to the implementation of a plan
				of care that provides an integrated, coherent, and cross-disciplined plan for
				ongoing medical care that is developed in partnership with the chronic care
				eligible individual and all other physicians and other care providers and
				agencies (including home health agencies) providing care to the chronic care
				eligible individual.
											(II)Using evidence-based medicine and
				clinical decision support tools to guide decisionmaking at the point of care
				and on the basis of specific patient factors.
											(III)Using health information technology,
				including, where appropriate, remote monitoring and patient registries, to
				monitor and track the health status of patients and to provide patients with
				enhanced and convenient access to health care services.
											(IV)Encouraging patients to engage in the
				management of their own health through education and support systems.
											(V)Incorporating family caregivers into
				the chronic care planning process.
											(ii)The Secretary may modify the
				services required under the agreement under clause (i), including by requiring
				different services or services in addition to those described in subclauses (I)
				through (V) of such clause.
										(D)The Secretary shall adopt procedures
				which exempt providers in rural areas from providing 1 or more of the services
				otherwise required to be provided under subparagraph (C) or modify such
				requirements for such providers. In establishing such procedures, the Secretary
				shall ensure that such exemptions and modifications do not impact the quality
				of chronic care management and coordination services furnished by such
				providers.
									(3)For purposes of this subsection, the
				term chronic care eligible individual means a geriatric assessment
				eligible individual (as defined in subsection (iii)) who has undergone a
				geriatric assessment (as defined in subsection (hhh)(1)) which determined that
				the individual would benefit from chronic care management and
				coordination.
								(4)Chronic care management and
				coordination services may be furnished in the chronic care eligible
				individual's home or
				residence.
								.
					(c)Payment and
			 Elimination of Cost-Sharing
						(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)), as amended by section 111(c)(1), is amended—
							(A)in subparagraph
			 (N), by inserting or chronic care management and coordination services
			 (as defined in section 1861(jjj)(1)) after other than geriatric
			 assessments (as defined in section 1861(hhh)(1));
							(B)by striking
			 and before (X); and
							(C)by inserting
			 before the semicolon at the end the following: , and (Y) with respect to
			 chronic care management and coordination services (as defined in section
			 1861(jjj)(1)), the amount paid shall be 100 percent of the lesser of the actual
			 charge for the services or the amount determined under section
			 1848(p).
							(2)Payment
							(A)In
			 generalSection 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4), as amended by section 111(c)(2),
			 is amended by adding at the end the following new subsection:
								
									(q)Payment for
				chronic care management and coordination services
										(1)Establishment
											(A)In
				generalThe Secretary shall establish—
												(i)a payment code (or
				codes) under this section for chronic care management and coordination services
				(as defined in paragraph (1) of section 1861(jjj)) furnished to a chronic care
				eligible individual (as defined in paragraph (3) of such section) by a chronic
				care manager (as defined in paragraph (2) of such section); and
												(ii)a payment amount
				for each such code.
												(B)RequirementsIn
				establishing payment amounts under subparagraph (A)(ii), the Secretary
				shall—
												(i)take into
				account—
													(I)the amount of work
				required of the chronic care manager in providing chronic care management and
				coordination services to eligible individuals; and
													(II)all of the costs
				associated with providing chronic care management and coordination services,
				including labor, supplies, equipment, and the costs of health information
				technologies and systems incurred by the chronic care manager in providing such
				services;
													(ii)ensure that such
				payments are for such services furnished during a 30-day period; and
												(iii)ensure that such
				payments do not result in a reduction in payments for office visits or other
				evaluation and management services that would otherwise be allowable.
												(2)Separate
				payments from payments for geriatric assessmentsPayments for
				chronic care management and coordination services shall be made separately from
				payments for geriatric assessments (as defined in section 1861(hhh)(1)) and
				other services for which payment is made under this
				title.
										.
							(B)Conforming
			 amendmentSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)),
			 as amended by section 111(c)(2)), is amended by inserting
			 (2)(GG), after (2)(FF),.
							(3)Elimination of
			 coinsurance in outpatient hospital settings
							(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)), as amended by section 111(c)(3)(A), is amended by striking
			 or geriatric assessments (as defined in section 1861(hhh)(1))
			 and inserting geriatric assessments (as defined in section
			 1861(hhh)(1)), or chronic care management and coordination services (as defined
			 in section 1861(jjj)(1)).
							(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)), as amended by section 111(c)(3)(B), is amended—
								(i)in subparagraph
			 (G)(ii), by striking and at the end;
								(ii)in subparagraph
			 (H), by striking the comma at the end and inserting ; and;
			 and
								(iii)by inserting
			 after subparagraph (H) the following new subparagraph:
									
										(I)with respect to
				chronic care management and coordination services (as defined in section
				1861(jjj)(1)) furnished by an outpatient department of a hospital, the amount
				determined under paragraph
				(1)(Y),
										.
								(4)Elimination of
			 deductibleParagraph (10) of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)), as added by section 111(c)(4), is amended by inserting or
			 chronic care management and coordination services (as defined in section
			 1861(jjj)(1)) after geriatric assessments (as defined in section
			 1861(hhh)(1)).
						(d)Exception to
			 Limits on Physician ReferralsSection 1877(b)(6) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)(6)), as amended by section 111(e), is amended to read as
			 follows:
						
							(6)Geriatric
				assessments and chronic care management and coordination
				servicesIn the case of a designated health service, if the
				designated health service is—
								(A)a geriatric
				assessment or a chronic care management and coordination service (as defined in
				subsections (hhh)(1) or (jjj)(1) of section 1861, respectively); and
								(B)furnished by a
				physician.
								.
					(e)RulemakingThe
			 Secretary of Health and Human Services shall define such terms, establish such
			 procedures, and promulgate such regulations as the Secretary determines
			 necessary to implement the amendments made by, and the provisions of, this
			 section. In promulgating such regulations, the Secretary shall consult with
			 physicians, physician groups and organizations, other health care professional
			 groups and organizations, and organizations representing individuals with
			 chronic conditions and older adults.
					(f)Effective
			 DateThe amendments made by this section shall apply to chronic
			 care management and coordination services furnished on or after January 1,
			 2010.
					113.Outreach
			 activities regarding geriatric assessments and chronic care management and
			 coordination services under the Medicare programThe Secretary of Health and Human Services
			 shall conduct outreach activities to individuals likely to be eligible to
			 receive coverage of geriatric assessments (as defined in subsection (hhh)(1) of
			 section 1861 of the Social Security Act, as added by section 111) under the
			 Medicare program and individuals likely to be eligible to receive coverage of
			 chronic care management and coordination services (as defined in subsection
			 (jjj)(1) of such section 1861, as added by section 112) under the Medicare
			 program, to inform such individuals about the availability of such benefits
			 under the Medicare program.
				114.Utilization of
			 telehealth services to furnish geriatric assessments and chronic care
			 management and coordination services under the Medicare program
					(a)In
			 generalSection 1834(m)(4)(F) of the Social Security Act (42
			 U.S.C. 1395m(m)(4)(F)) is amended by adding at the end the following new
			 clause:
						
							(iii)Geriatric
				assessments and chronic care management and coordination
				servicesThe term telehealth service shall also
				include geriatric assessments (as defined in section 1861(hhh)(1)) and chronic
				care management and coordination services (as defined in section
				1861(jjj)).
							.
					(b)Effective
			 DateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
					115.Study and
			 report on geriatric assessments and chronic care management and coordination
			 services under the Medicare program
					(a)StudyThe
			 Secretary of Health and Human Services shall enter into a contract with an
			 entity to conduct a study on—
						(1)the effectiveness
			 of the coverage of geriatric assessments and chronic care management and
			 coordination services, including an evaluation of the use of interdisciplinary
			 teams in providing such services, under the Medicare program (under the
			 amendments made by sections 3 and 4) on improving the quality of care provided
			 to Medicare beneficiaries with chronic conditions, including dementia;
			 and
						(2)the impact of such
			 geriatric assessments and care coordination services on reducing expenditures
			 under title XVIII of the Social Security Act, including reduced expenditures
			 that may result from—
							(A)reducing
			 preventable hospital admissions;
							(B)more appropriate
			 use of pharmaceuticals; and
							(C)reducing duplicate
			 or unnecessary tests.
							(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the entity
			 conducting the study under subsection (a) shall submit to Congress and the
			 Secretary of Health and Human Services a report on the study, together with
			 recommendations for such legislation or administrative action as such entity
			 determines appropriate.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					116.Rule of
			 constructionNothing in the
			 provisions of, or in the amendments made by, this subtitle shall be construed
			 as requiring an individual to receive a geriatric assessment (as defined in
			 section 1861(hhh)(1) of the Social Security Act, as added by section 111(b)) or
			 chronic care management and coordination services (as defined in section
			 1861(jjj)(1) of such Act, as added by section 112(b)).
				IIAmendments to the
			 Public Health Service Act
			201.Expansion of
			 National Health Service Corps programs
				(a)In
			 generalSection 338H of the
			 Public Health Service Act (42 U.S.C. 254q) is amended—
					(1)in subsection (a), by striking paragraphs
			 (1) through (5) and inserting the following:
						
							(1)for fiscal year
				2009, $165,000,000;
							(2)for fiscal year
				2010, $198,000,000;
							(3)for fiscal year
				2011, $231,000,000;
							(4)for fiscal year
				2012, $264,000,000;
							(5)for fiscal year
				2013, $297,000,000; and
							(6)for fiscal year
				2014, $330,000,000.
							;
				and
					(2)by adding at the
			 end the following:
						
							(d)Expansion of
				programsThe Secretary shall use amounts appropriated for each of
				fiscal years 2010 through 2014 under subsection (a), that are in excess of the
				amount appropriated under such subsection for fiscal year 2009, to address
				shortages of health professionals in rural, frontier, and urban underserved
				areas through an expansion of the number of scholarships and loan repayments
				under this subpart to address health workforce shortages in health professional
				shortage areas (as defined in section 332), in medically underserved
				communities (as defined in section 799B), or with respect to medically
				underserved populations (as defined in section
				330(b)(3)).
							.
					(b)Expansion of
			 other programsThe Director of the Indian Health Service, the
			 Secretary of Defense, and the Secretary of Veterans Affairs, shall expand
			 existing loan repayment programs to emphasize the provision of health
			 professions services to facilities that have health professional
			 shortages.
				(c)No tax
			 implications
					(1)In
			 generalFor purposes of the Internal Revenue Code of 1986, any
			 amount received under a health-related Federal loan repayment program by a
			 health professional providing health-related services in a Federal medical
			 facility shall not be included in the gross income of such professional.
					(2)DefinitionIn
			 this subsection, the term Federal medical facility means a
			 facility for the delivery of health services, and includes—
						(A)a federally
			 qualified health center (as defined in section 330A of the Public Health
			 Service Act (42 U.S.C. 254c)), a public health center, an outpatient medical
			 facility, or a community mental health center;
						(B)a hospital, State
			 mental hospital, facility for long-term care, or rehabilitation
			 facility;
						(C)a migrant health
			 center or an Indian Health Service facility;
						(D)a facility for the
			 delivery of health services to inmates in a penal or correctional institution
			 (under section 323 of such Act (42 U.S.C. 250)) or a State correctional
			 institution;
						(E)a Public Health
			 Service medical facility (used in connection with the delivery of health
			 services under section 320, 321, 322, 324, 325, or 326 of such Act (42 U.S.C.
			 247e, 248, 249, 251, 252, or 253));
						(F)a nurse-managed
			 health center; or
						(G)any other Federal
			 medical facility.
						(d)Reduced loan
			 support for part time practitionersSection 338C of the Public
			 Health Service Act (42 U.S.C. 254m) is amended by adding at the end the
			 following:
					
						(e)Notwithstanding
				any other provision of this subpart, the Secretary shall develop procedures to
				permit periods of obligated services to be provided on a part-time basis (not
				less than 1,040 hours of such service per year). Such procedures shall prohibit
				an individual from holding other part-time employment while providing such
				part-time obligated services. The Secretary may provide for a reduction in the
				loan repayments provided to individuals who provide part-time obligated
				services under the authority provided under this
				subsection.
						.
				(e)Loan support for
			 participating preceptors, mentors, and attendings To supervise students and
			 trainees on-siteSection 338C of the Public Health Service Act
			 (42 U.S.C. 254m), as amended by subsection (d), is further amended by adding at
			 the end the following:
					
						(f)The Secretary
				shall develop procedures to permit up to 20 percent of the service obligation
				of an individual under this section to be provided by the individual through
				precepting or mentoring activities, or by preparing curriculum, for on-site
				students and trainees. The procedures developed under subsection (e) shall
				provide for the proportional application of this subsection with respect to
				individual providing obligated service on a part-time
				basis.
						.
				202.National health
			 service corps scholarship program for medical, dental, physician assistant,
			 pharmacy, behavioral and mental health, public health, and nursing students in
			 the United States public health sciences track in affiliated schools
				(a)Program
			 authorized
					(1)In
			 generalSubpart III of part D
			 of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is
			 amended—
						(A)in the heading by
			 inserting , Scholarship
			 Program for Medical, Dental, Physician Assistant, Pharmacy, Behavioral and
			 Mental Health, Public Health, and Nursing Students in the United States Public
			 Health Sciences Track in Affiliated Schools, after
			 Scholarship
			 Program; and
						(B)by inserting after
			 section 338A the following:
							
								338A–1.National
				health service corps scholarship program for medical, dental, physician
				assistant, pharmacy, behavioral and mental health, public health, and nursing
				students in the United States public health sciences track in affiliated
				schools
									(a)Establishment
										(1)In
				generalThe Secretary shall establish a program to be known as
				the National Health Service Corps Scholarship Program for Medical, Dental,
				Physician Assistant, Pharmacy, Behavioral and Mental Health, Public Health, and
				Nursing Students in the United States Public Health Sciences Track in
				Affiliated Schools (in this section referred to as the U.S. Public
				Health Sciences Track Scholarship Program) to ensure, with respect to
				the provision of high-needs health care services, including primary care,
				general dentistry, nursing, obstetrics, and geriatricians pursuant to section
				331(a)(2), an adequate supply of physicians, physician assistants, pharmacists,
				behavioral and mental health professionals, public health professionals,
				dentists, and nurses. The purpose of this program is to train an additional 150
				medical students, 100 dental students, 100 physician assistant students, 100
				behavioral and mental health students, 100 public health students, and 250
				nursing students during each year. Of the 150 scholarships awarded to the
				medical students as described under the preceding sentence, 10 shall be for
				training at the Uniformed Services University of the Health Sciences as members
				of the Commissioned Corps of the Public Health Service.
										(2)Relationship to
				National Health Service Corps Scholarship ProgramScholarships
				provided under this section are intended to complement, and not take the place
				of, scholarships provided to students enrolled in courses of study leading to a
				degree in medicine, osteopathic medicine, dentistry, or nursing or completion
				of an accredited physician assistant, pharmacy, public health, or behavioral
				and mental health educational program under the National Health Service Corps
				Scholarship Program authorized by section 338A.
										(b)EligibilityTo
				be eligible to participate in the U.S. Public Health Sciences Track Scholarship
				and Grants Program, an individual shall—
										(1)be accepted for
				enrollment as a full-time student—
											(A)in an accredited
				(as determined by the Secretary) educational institution in a State; and
											(B)in a course of
				study, or program, offered by such institution leading to a degree in medicine,
				osteopathic medicine, dentistry, physician assistant, pharmacy, behavioral and
				mental health, public health, or nursing;
											(2)be eligible for,
				or hold, an appointment as a commissioned officer in the Regular or Reserve
				Corps of the Service or be eligible for selection for civilian service in the
				Corps;
										(3)submit an
				application to participate in the U.S. Public Health Sciences Track Scholarship
				and Grants Program; and
										(4)sign and submit to
				the Secretary, at the time of submittal of such application, a written contract
				to accept payment of a scholarship and to serve (in accordance with this
				subpart) for the applicable period of obligated service in an area in which the
				need for public health-related services may be
				demonstrated.
										.
						(2)No tax
			 implicationsFor purposes of the Internal Revenue Code of 1986,
			 any amount received under the National Health Service Corps Scholarship Program
			 for Medical, Dental and Nursing Students in the United States Public Health
			 Sciences Track in Affiliated Schools under section 338A–1 of the Public Health
			 Service Act, as added by paragraph (1), by a medical student, dental student,
			 or nursing student shall not be included in the gross income of such
			 student.
					(b)Grants To
			 increase the number of available slots for newly admitted medical, dental,
			 physician assistant, pharmacy, behavioral and mental health, public health, and
			 nursing students and To increase participation in the U.S. Public Health
			 Sciences Track Scholarship ProgramPart C of title VII of the Public Health
			 Service Act (42 U.S.C. 293k et seq.) is amended by adding at the end the
			 following:
					
						749.Grants to
				increase the number of available slots for newly admitted medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing students and to increase participation in the u.s. public health
				sciences track scholarship program
							(a)Program
				authorizedThe Secretary may make grants to medical, dental,
				public health, and nursing schools and physician assistant, pharmacy, and
				behavioral and mental health programs for the following purposes:
								(1)To increase the
				capacity of the recipient medical, dental, public health, or nursing school or
				physician assistant, pharmacy, or behavioral and mental health program, to
				accept additional medical, dental, public health, nursing, physician assistant,
				pharmacy, or behavioral and mental health students each year.
								(2)To develop
				curriculum.
								(3)To acquire
				equipment.
								(4)To recruit, train,
				and retain faculty.
								(5)To provide
				assistance to students who have completed a course of study at the recipient
				medical, dental, public health, or nursing school or physician assistant,
				pharmacy, or behavioral and mental health program during the period in which
				such students are completing a residency or internship program affiliated with
				the recipient institution.
								(b)ApplicationA
				medical, dental, public health, or nursing school or physician assistant,
				pharmacy, or behavioral and mental health program seeking a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require.
							(c)Definition of
				medical schoolIn this section, the term medical
				school means a school of medicine or a school of osteopathic
				medicine.
							.
				203.Federal medical
			 facility grant program and program assessments
				(a)Federal medical
			 facility grant programTitle
			 VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended—
					(1)by redesignating part F as part G;
			 and
					(2)by inserting after
			 part E, the following:
						
							FStart-up expenses
				loan and grant programs for Federal medical facilities and hospitals starting
				high needs residency programs in shortage areas
								781.Federal medical
				facility grant program
									(a)In
				generalThe Secretary shall award grants to eligible facilities
				to increase interdisciplinary, community-based health professions training in
				high-needs specialties for physicians, nurses, dentists, physician assistants,
				pharmacy, behavioral and mental health professionals, public health
				professionals, and other health professionals as determined appropriate by the
				Secretary, in consultation with the Permanent National Health Workforce
				Commission established under section 101(a) of the
				Health Access and Health Professions Supply
				Act of 2009.
									(b)Eligible
				facilities; application
										(1)Definition of
				eligible facilityIn this section, the term eligible
				facility—
											(A)means a facility
				which—
												(i)is
				located in a health professional shortage area (as defined in section
				332);
												(ii)is located in a
				medically underserved community (as defined in section 799B), or with respect
				to a medically underserved population (as defined in section 330(b)(3));
												(iii)is a Federal
				medical facility;
												(iv)is an area health
				education center, a health education and training center, or a participant in
				the Quentin N. Burdick program for rural interdisciplinary training, that meet
				the requirements established by the Secretary; or
												(v)is
				establishing new residency programs in a specialty which the Secretary, in
				consultation with the Permanent National Health Workforce Commission
				established under section 101(a) of the Health Access and Health Professions Supply Act of
				2009, determines is in high-need; and
												(B)includes Medicare
				certified Federally Qualified Health Centers, community health centers, health
				care for the homeless centers, rural health centers, migrant health centers,
				Indian Health Service entities, urban Indian centers, health clinics and
				hospitals operated by the Indian Health Service, Indian tribes and tribal
				organizations, and urban Indian organizations (as defined in section 4 of the
				Indian Health Care Improvement Act), and other Federal medical
				facilities).
											(2)ApplicationAn
				eligible facility desiring a grant under subsection (a) shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
										(c)Use of
				fundsAn eligible facility shall use amounts received under a
				grant under subsection (a) to promote—
										(1)the training of
				health professionals in interdisciplinary, community-based settings that are
				affiliated with hospitals and other health care facilities and teaching
				institutions;
										(2)community
				development programs that assure a diverse health professions workforce through
				emphasis on individuals from rural and frontier areas and underrepresented
				minority groups;
										(3)the development of
				a reliable health professions pipeline that provides an emphasis on
				health-related careers in schools (such as schools participating in the Health
				Careers Opportunities Program) and centers of excellence, and that encourage
				individuals in underrepresented minorities (including Hispanic,
				African-American, American Indian, and Alaska Native individuals) to pursue
				health professions careers;
										(4)the reduction of
				health professional isolation in rural, frontier, and urban underserved areas
				through the provision of continuing education, mentoring, and precepting
				activities, field faculty development, and the utilization of technology such
				as telehealth and electronic health records;
										(5)the establishment
				and operation of regional or statewide health advice telephone lines to reduce
				after-hours call responsibilities for overworked health professionals who
				provide services in remote areas that have few health professionals taking such
				after-hours calls;
										(6)an increase in the
				number of professionals taking after-hours calls in hospitals and emergency
				departments in health professional shortage areas (as defined in section 332),
				in medically underserved communities (as defined in section 799B), or with
				respect to medically underserved populations (as defined in section
				330(b)(3));
										(7)the establishment
				and operation of relief programs that provide health professionals practicing
				in health professional shortage areas (as defined in section 332) with patient
				and call coverage when such professionals are ill, are pursuing continuing
				education, or are taking a vacation; and
										(8)the exposure of
				health professions residents to systems of health care that represent the
				contemporary American healthcare delivery program (such as P4
				Prepare the Personal Physician for Practice and the Health
				Commons programs).
										(d)SubgrantsAn
				eligible facility may use amounts received under a grant under this section to
				award subgrants to States and other entities determined appropriate by the
				Secretary to carry out the activities described in subsection (c).
									(e)Set
				asideIn awarding grants under this section, the Secretary shall
				ensure that a total of $500,000 is awarded annually for the activities of the
				National Rural Recruitment and Retention Network, or a similar entity.
									(f)Definition of
				Federal medical facilityIn this section, the term Federal
				medical facility means a facility for the delivery of health services,
				and includes—
										(1)a federally
				qualified health center (as defined in section 330A), a public health center,
				an outpatient medical facility, or a community mental health center;
										(2)a hospital, State
				mental hospital, facility for long-term care, or rehabilitation
				facility;
										(3)a migrant health
				center or an Indian Health Service facility;
										(4)a facility for the
				delivery of health services to inmates in a penal or correctional institution
				(under section 323) or a State correctional institution;
										(5)a Public Health
				Service medical facility (used in connection with the delivery of health
				services under section 320, 321, 322, 324, 325, or 326)); or
										(6)any other Federal
				medical facility.
										(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $623,000,000 for fiscal year 2009, $666,000,000 for fiscal
				year 2010, $675,000,000 for fiscal year 2011, $700,000,000 for fiscal year
				2012, and $725,000,000 for fiscal year
				2013.
									.
					(b)Assessments
					(1)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish program assessment rating tools for
			 each program funded through titles VII and VIII of the Public Health Service
			 Act (42 U.S.C. 292 and 296 et seq.).
					(2)CriteriaThe
			 Secretary, in consultation with the Administrator of the Health Resources and
			 Services Administration and other appropriate public and private stakeholders,
			 shall, through negotiated rulemaking, establish criteria for the conduct of the
			 assessments under paragraph (2).
					(3)Annual
			 assessmentsThe Secretary shall annually enter into a contract
			 with an independent nongovernmental entity for the conduct of an assessment,
			 using the tools established under paragraph (1) and the criteria established
			 under paragraph (2), of not less than 20 percent, nor more than 25 percent, of
			 the programs carried out under titles VII and VIII of the Public Health Service
			 Act, so that every program under such titles is assessed at least once during
			 every 5-year period.
					204.Health
			 professions training loan programPart F of title VII of the Public Health
			 Service Act (as added by section 203) is amended by adding at the end the
			 following
				
					782.Establishment
						(a)In
				generalThe Secretary shall establish a program under which the
				Secretary shall award interest-free loans to—
							(1)eligible hospitals
				to enable such hospitals to establish training programs in high-need
				specialties; and
							(2)eligible
				non-hospital community-based entities to enable such entities to establish
				health professions training programs.
							(b)Eligibility
							(1)In
				generalTo be eligible to receive a loan under subsection
				(a)—
								(A)a hospital
				shall—
									(i)be
				located in a health professional shortage area (as such term is defined in
				section 332);
									(ii)comply with the
				requirements of paragraph (2); and
									(iii)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require; or
									(B)a non-hospital
				community-based entity shall—
									(i)comply with the
				requirements of paragraph (2); and
									(ii)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
									(2)RequirementsTo
				be eligible to receive a loan under subsection (a), a hospital or non-hospital
				community-based entity shall—
								(A)on the date on
				which the entity submits the loan application, not operate a residency with
				respect to a high-needs specialty (as determined by the Secretary in
				consultation with the Permanent National Health Workforce Commission
				established under section 101(a) of the Health Access and Health Professions Supply Act of
				2009) or provide a health professions training program, as the
				case may be;
								(B)have received
				appropriate preliminary accreditation from the relevant accrediting agency
				(American Council for Graduate Medical Education, American Osteopathic
				Association, or Dental, Physician Assistant, Pharmacy, Behavioral and Mental
				Health, Public Health, and Nursing accrediting agencies), as determined by the
				Secretary; and
								(C)execute a signed
				formal contract under which the hospital or entity agree to repay the
				loan.
								(c)Use of loan
				fundsAmounts received under a loan under subsection (a) shall be
				used only for—
							(1)the salary and
				fringe benefit expenses of residents, students, trainees, and faculty, or other
				costs directly attributable to the residency, educational, or training program
				to be carried out under the loan, as specified by the Secretary; or
							(2)facility
				construction or renovation, including equipment purchase.
							(d)PriorityIn
				awarding loans under subsection (a), the Secretary shall give priority to
				applicants that are located in health professional shortage areas (as defined
				in section 332) or in medically underserved communities (as defined in section
				799B), or that serve medically underserved populations (as defined in section
				330(b)(3)).
						(e)Loan
				provisions
							(1)Loan
				contractThe loan contract entered into under subsection (b)(2)
				shall contain terms that provide for the repayment of the loan, including the
				number and amount of installment payments as described in such contract. Such
				repayment shall begin on the date that is 24 months after the date on which the
				loan contract is executed and shall be fully repaid not later than 36 months
				after the date of the first payment.
							(2)InterestLoans
				under this section shall be repaid without interest.
							(f)LimitationThe
				amount of a loan under this section with respect to each of the uses described
				in subsection (c)(1) or (c)(2) shall not exceed $2,000,000.
						(g)Failure To
				repayA hospital or non-hospital community-based entity that
				fails to comply with the terms of a contract entered into under subsection
				(b)(2) shall be liable to the United States for the amount which has been paid
				to such hospital or entity under the contract.
						(h)Authorization of
				appropriationsThere is authorized to be appropriated, such sums
				as may be necessary to carry out this
				section.
						.
			205.United States
			 Public Health Sciences TrackTitle II of the Public Health Service Act
			 (42 U.S.C. 202 et seq.) is amended by adding at the end the following:
				
					DUnited States
				Public Health Sciences Track
						271.Establishment
							(a)United States
				Public Health Services Track
								(1)In
				generalThere is hereby authorized to be established a United
				States Public Health Sciences Track (referred to in this part as the
				Track), at sites to be selected by the Secretary, with authority
				to grant appropriate advanced degrees in a manner that uniquely emphasizes
				team-based service, public health, epidemiology, and emergency preparedness and
				response. It shall be so organized as to graduate not less than—
									(A)150 medical
				students annually;
									(B)100 dental
				students annually;
									(C)250 nursing
				students annually;
									(D)100 public health
				students annually;
									(E)100 behavioral and
				mental health professional students annually;
									(F)100 physician
				assistant or nurse practitioner students annually; and
									(G)50 pharmacy
				students annually.
									(2)LocationsThe
				Track shall be located at existing and accredited, affiliated health
				professions education training programs at academic health centers located in
				regions of the United States determined appropriate by the Surgeon General, in
				consultation with the Permanent National Health Workforce Commission.
								(b)Number of
				graduatesExcept as provided in subsection (a), the number of
				persons to be graduated from the Track shall be prescribed by the Secretary. In
				so prescribing the number of persons to be graduated from the Track, the
				Secretary shall institute actions necessary to ensure the maximum number of
				first-year enrollments in the Track consistent with the academic capacity of
				the affiliated sites and the needs of the United States for medical, dental,
				and nursing personnel.
							(c)DevelopmentThe
				development of the Track may be by such phases as the Secretary may prescribe
				subject to the requirements of subsection (a).
							(d)Integrated
				longitudinal planThe Surgeon General shall develop an integrated
				longitudinal plan for health professions continuing education throughout the
				continuum of health-related education, training, and practice. Training under
				such plan shall emphasize patient-centered, interdisciplinary, and care
				coordination skills. Experience with deployment of emergency response teams
				shall be included during the clinical experiences.
							(e)Faculty
				developmentThe Surgeon General shall develop faculty development
				programs and curricula in decentralized venues of health care, to balance
				urban, tertiary, and inpatient venues.
							272.Administration
							(a)In
				generalThe business of the Track shall be conducted by the
				Surgeon General with funds appropriated for and provided by the Department of
				Health and Human Services. The Permanent National Health Workforce Commission
				shall assist the Surgeon General in an advisory capacity.
							(b)Faculty
								(1)In
				generalThe Surgeon General, after considering the
				recommendations of the Permanent National Health Workforce Commission, shall
				obtain the services of such professors, instructors, and administrative and
				other employees as may be necessary to operate the Track, but utilize when
				possible, existing affiliated health professions training institutions. Members
				of the faculty and staff shall be employed under salary schedules and granted
				retirement and other related benefits prescribed by the Secretary so as to
				place the employees of the Track faculty on a comparable basis with the
				employees of fully accredited schools of the health professions within the
				United States.
								(2)TitlesThe
				Surgeon General may confer academic titles, as appropriate, upon the members of
				the faculty.
								(3)Nonapplication
				of provisionsThe limitations in section 5373 of title 5, United
				States Code, shall not apply to the authority of the Surgeon General under
				paragraph (1) to prescribe salary schedules and other related benefits.
								(c)AgreementsThe
				Surgeon General may negotiate agreements with agencies of the Federal
				Government to utilize on a reimbursable basis appropriate existing Federal
				medical resources located in the United States (or locations selected in
				accordance with section 271(a)(2)). Under such agreements the facilities
				concerned will retain their identities and basic missions. The Surgeon General
				may negotiate affiliation agreements with accredited universities and health
				professions training institutions in the United States. Such agreements may
				include provisions for payments for educational services provided students
				participating in Department of Health and Human Services educational
				programs.
							(d)ProgramsThe
				Surgeon General may establish the following educational programs for Track
				students:
								(1)Postdoctoral,
				postgraduate, and technological institutes.
								(2)A graduate school
				of nursing.
								(3)Other schools or
				programs that the Surgeon General determines necessary in order to operate the
				Track in a cost-effective manner.
								(e)Continuing
				medical educationThe Surgeon General shall establish programs in
				continuing medical education for members of the health professions to the end
				that high standards of health care may be maintained within the United
				States.
							(f)Authority of the
				Surgeon General
								(1)In
				generalThe Surgeon General is authorized—
									(A)to enter into
				contracts with, accept grants from, and make grants to any nonprofit entity for
				the purpose of carrying out cooperative enterprises in medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing research, consultation, and education;
									(B)to enter into
				contracts with entities under which the Surgeon General may furnish the
				services of such professional, technical, or clerical personnel as may be
				necessary to fulfill cooperative enterprises undertaken by the Track;
									(C)to accept, hold,
				administer, invest, and spend any gift, devise, or bequest of personal property
				made to the Track, including any gift, devise, or bequest for the support of an
				academic chair, teaching, research, or demonstration project;
									(D)to enter into
				agreements with entities that may be utilized by the Track for the purpose of
				enhancing the activities of the Track in education, research, and technological
				applications of knowledge; and
									(E)to accept the
				voluntary services of guest scholars and other persons.
									(2)LimitationThe
				Surgeon General may not enter into any contract with an entity if the contract
				would obligate the Track to make outlays in advance of the enactment of budget
				authority for such outlays.
								(3)ScientistsScientists
				or other medical, dental, or nursing personnel utilized by the Track under an
				agreement described in paragraph (1) may be appointed to any position within
				the Track and may be permitted to perform such duties within the Track as the
				Surgeon General may approve.
								(4)Volunteer
				servicesA person who provides voluntary services under the
				authority of subparagraph (E) of paragraph (1) shall be considered to be an
				employee of the Federal Government for the purposes of chapter 81 of title 5,
				relating to compensation for work-related injuries, and to be an employee of
				the Federal Government for the purposes of chapter 171 of title 28, relating to
				tort claims. Such a person who is not otherwise employed by the Federal
				Government shall not be considered to be a Federal employee for any other
				purpose by reason of the provision of such services.
								273.Students;
				selection; obligation
							(a)Student
				selection
								(1)In
				generalMedical, dental, physician assistant, pharmacy,
				behavioral and mental health, public health, and nursing students at the Track
				shall be selected under procedures prescribed by the Surgeon General. In so
				prescribing, the Surgeon General shall consider the recommendations of the
				Permanent National Health Workforce Commission.
								(2)PriorityIn
				developing admissions procedures under paragraph (1), the Surgeon General shall
				ensure that such procedures give priority to applicant medical, dental,
				physician assistant, pharmacy, behavioral and mental health, public health, and
				nursing students from rural communities and underrepresented minorities.
								(b)Contract and
				service obligation
								(1)ContractUpon
				being admitted to the Track, a medical, dental, physician assistant, pharmacy,
				behavioral and mental health, public health, or nursing student shall enter
				into a written contract with the Surgeon General that shall contain—
									(A)an agreement under
				which—
										(i)subject to
				subparagraph (B), the Surgeon General agrees to provide the student with
				tuition (or tuition remission) and a student stipend (described in paragraph
				(2)) in each school year for a period of years (not to exceed 4 school years)
				determined by the student, during which period the student is enrolled in the
				Track at an affiliated or other participating health professions institution
				pursuant to an agreement between the Track and such institution; and
										(ii)subject to
				subparagraph (B), the student agrees—
											(I)to accept the
				provision of such tuition and student stipend to the student;
											(II)to maintain
				enrollment at the Track until the student completes the course of study
				involved;
											(III)while enrolled
				in such course of study, to maintain an acceptable level of academic standing
				(as determined by the Surgeon General);
											(IV)if pursuing a
				degree from a school of medicine or osteopathic medicine, dental, public
				health, or nursing school or a physician assistant, pharmacy, or behavioral and
				mental health professional program, to complete a residency or internship in a
				specialty that the Surgeon General determines is appropriate; and
											(V)to serve for a
				period of time (referred to in this part as the period of obligated
				service) within the Commissioned Corps of the Public Health Service
				equal to 2 years for each school year during which such individual was enrolled
				at the College, reduced as provided for in paragraph (3);
											(B)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this part and any obligation of the student which is conditioned
				thereon, is contingent upon funds being appropriated to carry out this
				part;
									(C)a statement of the
				damages to which the United States is entitled for the student’s breach of the
				contract; and
									(D)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with the provisions of this part.
									(2)Tuition and
				student stipend
									(A)Tuition
				remission ratesThe Surgeon General, based on the recommendations
				of the Permanent National Health Workforce Commission established under section
				101(a) of the Health Access and Health
				Professions Supply Act of 2009, shall establish Federal tuition
				remission rates to be used by the Track to provide reimbursement to affiliated
				and other participating health professions institutions for the cost of
				educational services provided by such institutions to Track students. The
				agreement entered into by such participating institutions under paragraph
				(1)(A)(i) shall contain an agreement to accept as payment in full the
				established remission rate under this subparagraph.
									(B)StipendThe
				Surgeon General, based on the recommendations of the Permanent National Health
				Workforce Commission, shall establish and update Federal stipend rates for
				payment to students under this part.
									(3)Reductions in
				the period of obligated serviceThe period of obligated service
				under paragraph (1)(A)(ii)(V) shall be reduced—
									(A)in the case of a
				student who elects to participate in a high-needs speciality residency (as
				determined by the Permanent National Health Workforce Commission), by 3 months
				for each year of such participation (not to exceed a total of 12 months);
				and
									(B)in the case of a
				student who, upon completion of their residency, elects to practice in a
				Federal medical facility (as defined in section 781(e)) that is located in a
				health professional shortage area (as defined in section 332), by 3 months for
				year of full-time practice in such a facility (not to exceed a total of 12
				months).
									(c)Second 2 years
				of serviceDuring the third and fourth years in which a medical,
				dental, physician assistant, pharmacy, behavioral and mental health, public
				health, or nursing student is enrolled in the Track, training should be
				designed to prioritize clinical rotations in Federal medical facilities in
				health professional shortage areas, and emphasize a balance of hospital and
				community-based experiences, and training within interdisciplinary
				teams.
							(d)Dentist,
				physician assistant, pharmacist, behavioral and mental health professional,
				public health professional, and nurse trainingThe Surgeon
				General shall establish provisions applicable with respect to dental, physician
				assistant, pharmacy, behavioral and mental health, public health, and nursing
				students that are comparable to those for medical students under this section,
				including service obligations, tuition support, and stipend support. The
				Surgeon General shall give priority to health professions training institutions
				that train medical, dental, physician assistant, pharmacy, behavioral and
				mental health, public health, and nursing students for some significant period
				of time together, but at a minimum have a discrete and shared core
				curriculum.
							(e)Elite Federal
				disaster teamsThe Surgeon General, in consultation with the
				Secretary, the Director of the Centers for Disease Control and Prevention, and
				other appropriate military and Federal government agencies, shall develop
				criteria for the appointment of highly qualified Track faculty, medical,
				dental, physician assistant, pharmacy, behavioral and mental health, public
				health, and nursing students, and graduates to elite Federal disaster
				preparedness teams to train and to respond to public health emergencies,
				natural disasters, bioterrorism events, and other emergencies.
							(f)Student dropped
				from Track in affiliate schoolA medical, dental, physician
				assistant, pharmacy, behavioral and mental health, public health, or nursing
				student who, under regulations prescribed by the Surgeon General, is dropped
				from the Track in an affiliated school for deficiency in conduct or studies, or
				for other reasons, shall be liable to the United States for all tuition and
				stipend support provided to the student.
							274.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, section 338A–1, and
				section 749, such sums as may be
				necessary.
						.
			206.Medical
			 education debt reimbursement for physicians of the Veterans Health
			 Administration
				(a)In
			 generalThe Secretary of Veterans Affairs shall carry out a
			 program under which eligible physicians described in subsection (b) are
			 reimbursed for the education debt of such physicians as described in subsection
			 (c).
				(b)Eligible
			 physiciansAn eligible physician described in this subsection is
			 any physician currently appointed to a physician position in the Veterans
			 Health Administration under section 7402(b)(1) of title 38, United States Code,
			 who enters into an agreement with the Secretary to continue serving as a
			 physician in such position for such period of time as the Secretary shall
			 specify in the agreement.
				(c)Covered
			 education debtThe education debt for which an eligible physician
			 may be reimbursed under this section is any amount paid by the physician for
			 tuition, room and board, or expenses in obtaining the degree of doctor or
			 medicine or of doctor of osteopathy, including any amounts of principal or
			 interest paid by the physician under a loan, the proceeds of which were used by
			 or on behalf of the physician for the costs of obtaining such degree.
				(d)Frequency of
			 reimbursementAny reimbursement of an eligible physician under
			 this section shall be made in a lump sum or in installments of such frequency
			 as the Secretary shall specify the agreement of the physician as required under
			 subsection (b).
				(e)Liability for
			 failure To complete obligated serviceAny eligible physician who
			 fails to satisfactorily complete the period of service agreed to by the
			 physician under subsection (b) shall be liable to the United States in an
			 amount determined in accordance with the provisions of section 7617(c)(1) of
			 title 38, United States Code.
				(f)Treatment of
			 reimbursement with other pay and benefit authoritiesAny amount
			 of reimbursement payable to an eligible physician under this section is in
			 addition to any other pay, allowances, or benefits that may be provided the
			 physician under law, including any educational assistance under the Department
			 of Veterans Affairs Health Professional Educational Assistance Program under
			 chapter 76 of title 38, United States Code.
				207.Promoting
			 education and training of psychologists to provide mental and behavioral health
			 services to underserved populationsPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
				
					3Mental and
				Behavioral Health Care Workforce
						775.Program for
				graduate education and training in psychology
							(a)In
				GeneralThe Secretary may award grants, cooperative agreements,
				and contracts to accredited doctoral, internship, and residency programs in
				psychology for the development and implementation of programs to provide
				interdisciplinary training in integrated health care settings to students in
				doctoral psychology programs, including interns and residents in such programs.
				Any training funded by such grants, cooperative agreements, or contracts shall
				focus on the needs of underserved populations.
							(b)EligibilityTo
				be eligible to receive an award under this section an entity shall—
								(1)provide training
				at or through an accredited doctoral program in psychology, including an
				internship or residency program; and
								(2)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
								(c)Evaluation of
				ProgramsThe Secretary shall evaluate any program implemented
				through an award under this section in order to determine the effect of such
				program on increasing the number of psychologists who provide mental and
				behavioral health services to underserved populations.
							(d)DefinitionsFor
				purposes of this section—
								(1)the term
				underserved population means individuals, especially older
				adults, children, chronically ill individuals, victims of abuse or trauma, and
				victims of combat- or war-related stress disorders, including post-traumatic
				stress disorder and traumatic brain injury, and their families, living in an
				urban or rural area that has a shortage of mental or behavioral health
				services; and
								(2)the term
				interdisciplinary training means training for graduate
				psychology students with 1 or more of the other health professions, including
				medicine, nursing, dentistry, and pharmacy.
								(e)Authorization of
				AppropriationsTo carry out this section, there is authorized to
				be appropriated $10,000,000 for fiscal year 2010, $12,000,000 for fiscal year
				2011, $14,000,000 for fiscal year 2012, $16,000,000 for fiscal year 2013, and
				$18,000,000 for fiscal year
				2014.
							.
			IIIHealth
			 professional training pipeline partnerships program
			301.Grants to
			 prepare students for careers in health care
				(a)PurposeThe
			 purpose of this section is to support the development and implementation of
			 programs designed to prepare middle school and high school students for study
			 and careers in the healthcare field, including success in postsecondary
			 mathematics and science programs.
				(b)DefinitionsIn
			 this section:
					(1)Children from
			 low-income familiesThe term children from low-income
			 families means children described in section 1124(c)(1)(A) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)(1)(A)).
					(2)Eligible
			 recipientsThe term eligible recipient means—
						(A)a nonprofit
			 healthcare career pathway partnership organization; or
						(B)a high-need local
			 educational agency in partnership with—
							(i)not
			 less than 1 institution of higher education with an established health
			 profession education program; and
							(ii)not
			 less than 1 community-based, private sector healthcare provider
			 organization.
							(3)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency or educational service
			 agency—
						(A)that serves not
			 fewer than 10,000 children from low-income families;
						(B)for which not less
			 than 20 percent of the children served by the agency are children from
			 low-income families;
						(C)that meets the
			 eligibility requirements for funding under the Small, Rural School Achievement
			 Program under section 6211(b) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7345(b)); or
						(D)that meets the
			 eligibility requirements for funding under the Rural and Low-Income School
			 Program under section 6221(b)(1) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7351(b)(1)).
						(4)Nonprofit
			 healthcare career pathway partnership organizationThe term
			 nonprofit healthcare career pathway partnership organization means
			 a nonprofit organization focused on developing career and educational pathways
			 to healthcare professions, that shall include representatives of—
						(A)the local
			 educational agencies;
						(B)not less than 1
			 institution of higher education (as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a))) with an established health
			 profession education program; and
						(C)not less than 1
			 community-based, private sector healthcare provider organization or other
			 healthcare industry organization.
						(5)SecretaryThe
			 term Secretary means the Secretary of Education.
					(c)Grants
			 authorized
					(1)In
			 generalThe Secretary is authorized to award grants, on a
			 competitive basis, to eligible recipients to enable the recipients to develop
			 and implement programs of study to prepare middle school and high school
			 students for postsecondary education leading to careers in the healthcare
			 field.
					(2)Minimum funding
			 levelGrants shall be awarded at a minimum level of $500,000 per
			 recipient, per year.
					(3)RenewabilityGrants
			 may be renewed, at the discretion of the Secretary, for not more than 5
			 years.
					(d)ApplicationEach
			 eligible recipient desiring a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require, which shall include an assurance that
			 the recipient will meet the program requirements described in subsection
			 (f)(2).
				(e)PriorityIn
			 awarding grants under this section, the Secretary shall give priority
			 to—
					(1)applicants that
			 include a local educational agency that is located in an area that is
			 designated under section 332(a)(1)(A) of the Public Health Service Act (42
			 U.S.C. 254e(a)(1)(A)) as a health professional shortage area;
					(2)applicants that
			 include an institution of higher education that emphasizes an interdisciplinary
			 approach to health profession education; and
					(3)applicants whose
			 program involves the development of a uniquely innovative public-private
			 partnership.
					(f)Authorized
			 activities/use of funds
					(1)In
			 generalEach eligible recipient that receives a grant under this
			 section shall use the grant funds to develop and implement programs of study to
			 prepare middle school and high school students for careers in the healthcare
			 field that—
						(A)are aligned with
			 State challenging academic content standards and State challenging student
			 academic achievement standards; and
						(B)lead to high
			 school graduation with the skills and preparation—
							(i)to
			 enter postsecondary education programs of study in mathematics and science
			 without remediation; and
							(ii)necessary to
			 enter healthcare jobs directly.
							(2)Program
			 requirementsA program of study described in paragraph (1)
			 shall—
						(A)involve a review
			 and identification of the content knowledge and skills students who enter
			 institutions of higher education and the workforce need to have in order to
			 succeed in the healthcare field;
						(B)promote the
			 alignment of mathematics and science curricula and assessments in middle school
			 and high school and facilitate learning of the required knowledge and skills
			 identified in subparagraph (A);
						(C)include an
			 outreach component to educate middle school and high school students and their
			 parents about the full range of employment opportunities in the healthcare
			 field, specifically in the local community;
						(D)include specific
			 opportunities for youth to interact with healthcare professionals or industry
			 representatives in the classroom, school, or community locations and how these
			 experiences will be integrated with coursework;
						(E)include
			 high-quality volunteer or internship experiences, integrated with
			 coursework;
						(F)provide
			 high-quality mentoring, counseling, and career counseling support services to
			 program participants;
						(G)consider the
			 inclusion of a distance-learning component or similar education technology that
			 would expand opportunities for geographically isolated individuals;
						(H)encourage the
			 participation of individuals who are members of groups that are
			 underrepresented in postsecondary education programs in mathematics and
			 science;
						(I)encourage
			 participants to seek work in communities experiencing acute health professional
			 shortages; and
						(J)collect data, and
			 analyze the data using measurable objectives and benchmarks, to evaluate the
			 extent to which the program succeeded in—
							(i)increasing student
			 and parent awareness of occupational opportunities in the healthcare
			 field;
							(ii)improving student
			 academic achievement in mathematics and science;
							(iii)increasing the
			 number of students entering health care professions upon graduation; and
							(iv)increasing the
			 number of students pursuing secondary education or training opportunities with
			 the potential to lead to a career in the healthcare field.
							(3)Planning grant
			 set asideEach eligible recipient that receives a grant under
			 this section shall set aside 10 percent of the grant funds for planning and
			 program development purposes.
					(g)Matching
			 requirementEach eligible recipient that receives a grant under
			 this section shall provide, from the private sector, an amount equal to 40
			 percent of the amount of the grant, in cash or in kind, to carry out the
			 activities supported by the grant.
				(h)Reports
					(1)Annual
			 evaluationEach eligible recipient that receives a grant under
			 this section shall collect and report to the Secretary annually such
			 information as the Secretary may reasonably require, including—
						(A)the number of
			 schools involved and student participants in the program;
						(B)the race, gender,
			 socio-economic status, and disability status of program participants;
						(C)the number of
			 program participants who successfully graduated from high school;
						(D)the number of
			 program participants who reported enrollment in some form of postsecondary
			 education with the potential to lead to a career in the healthcare
			 field;
						(E)the number of
			 program participants who entered a paid position, either part-time or
			 full-time, in the healthcare field following participation in the program;
			 and
						(F)the data and
			 analysis required under subsection (f)(2)(J).
						(2)ReportNot
			 later than 3 years after the date of enactment of this section, the Secretary
			 shall submit to Congress an interim report on the results of the evaluations
			 conducted under paragraph (1).
					(i)Authorization
			 and appropriation
					(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of fiscal years 2009 through 2013 to carry out this section.
					(2)Administrative
			 costsFor the costs of administering this section, including the
			 costs of evaluating the results of grants and submitting reports to the
			 Congress, there are authorized to be appropriated such sums as may be necessary
			 for each of fiscal years 2009 through 2013.
					
